            Case 1:19-gj-00048-BAH Document 39 Filed 10/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE:

 APPLICATION OF THE COMMITTEE ON
 THE JUDICIARY, U.S. HOUSE OF                               No. 19-gj-48 (BAH)
 REPRESENTATIVES, FOR AN ORDER
 AUTHORIZING THE RELEASE OF
 CERTAIN GRAND JURY MATERIALS


      RESPONSE OF THE COMMITTEE ON THE JUDICIARY, U.S. HOUSE OF
         REPRESENTATIVES, TO DOJ’S SUPPLEMENTAL SUBMISSION

       The Committee on the Judiciary, U.S. House of Representatives (Committee) hereby

responds to the Court’s October 8, 2019 Minute Order, and to the Supplemental Submission

Regarding the Accommodation Process (Oct. 8, 2019), Dkt. 37 (DOJ Supp. Sub.), filed by the

Department of Justice (DOJ). The information set forth below is based on consultation with the

Committee staff who have been directly involved in discussions with DOJ regarding the FBI-302

interview reports and other materials requested as part of the Committee’s impeachment inquiry,

as well as the review of materials that DOJ has made available.

       1.      As part of the Committee’s investigation into the Presidential misconduct detailed

in the Mueller Report, on May 24, 2019, Committee Chairman Jerrold Nadler provided the

White House and DOJ with a list of documents identified in the Report that were critical for its

investigation, which included: 62 discrete FBI-302 reports for 33 individuals; contemporaneous

notes of 7 individuals taken on more than two dozen occasions; and other key memoranda and

communications. See Apelbaum Decl., Ex. O at 5-6, Dkt. 1-16 (July 26, 2019).

       2.      On June 10, 2019, the Committee reached an agreement with DOJ concerning

these documents, pursuant to which DOJ agreed to provide Committee Members and certain

staff with access to these materials (except for any portions thereof covered by Federal Rule of
            Case 1:19-gj-00048-BAH Document 39 Filed 10/09/19 Page 2 of 4



Criminal Procedure 6(e)) on a rolling basis for review in camera at DOJ. Committee Members

and staff viewing the materials could take notes while at DOJ, but could not retain copies of the

materials. The Committee reserved its rights to object to any documents withheld or redacted on

any basis, including on the basis of executive privilege.

       3.      DOJ correctly states that it has provided access to the FBI-302 reports for 17 of

the 33 individuals specified in the Committee’s May 24, 2019 request. See DOJ Supp. Sub. ¶ 3.

Although the Committee sought FBI-302 reports for 33 individuals, many of those individuals

have multiple FBI-302 reports, which are itemized by date in the Committee’s request.

Apelbaum Decl., Ex. O at 5. Accordingly, as noted above, the Committee requested a total of 62

separate FBI-302 reports.1 By the Committee’s count, DOJ has provided 24 of the 62 FBI-302

reports that the Committee requested.2

       4.      Thirty-eight FBI-302 reports for 16 individuals remain outstanding, including for

many of the most crucial witnesses for the Committee’s investigation such as Jeff Sessions, Don

McGahn, and Annie Donaldson Talley (McGahn’s Chief of Staff). See DOJ Supp. Sub. ¶ 5;

App. of the Comm. at 16 (July 26, 2019), Dkt. 1. With respect to the outstanding FBI-302

reports, the Committee was surprised but encouraged by DOJ’s statement in its supplemental

filing that it “currently anticipates making the remaining FBI-302s available.” DOJ Supp. Sub.

¶ 5. The Committee had previously understood from its recent communications with DOJ that

DOJ’s production was nearing completion and that there were only a limited number of




       1
          See Apelbaum Decl., Ex. O at 5 (listing 61 FBI-302 reports by individual and date; Paul
Manafort has two FBI-302 reports dated October 1, 2018, for a total of 62 reports).
        2
          DOJ has also provided a number of FBI-302 reports that the Committee did not request.
E.g., compare Apelbaum Decl., Ex. O at 5 (specifying one FBI-302 report for Paul Manafort,
and one for K.T. McFarland), with DOJ Supp. Sub. ¶ 3 (specifying seven FBI-302 reports for
Paul Manafort, and five for K.T. McFarland).
                                                 2
            Case 1:19-gj-00048-BAH Document 39 Filed 10/09/19 Page 3 of 4



remaining documents that DOJ would disclose. In addition, DOJ has not yet provided the

Committee with access to any of the contemporaneous notes, memoranda, or communications

that it agreed to provide pursuant to the June 10, 2019 agreement. See Apelbaum Decl., Ex. O at

6.

       5.      Based on the Committee’s review of contemporaneous notes taken during on-site

reviews at DOJ, the Committee generally agrees with DOJ’s characterization of the approximate

extent of the redactions in the FBI-302 reports that DOJ has made available to date. See DOJ

Supp. Sub. ¶ 4. Although DOJ discussed the bases for redaction in its Supplemental Submission

and at the October 8, 2019 hearing, see DOJ Supp. Sub. ¶ 4; Hr’g Tr. 48-49 (Oct. 8, 2019), none

of the bases for redactions are listed or otherwise indicated on the FBI-302 reports reviewed by

the Committee. Instead, portions of the FBI-302 reports are simply blacked out without any

explanation. During the Committee’s on-site reviews of the FBI-302 reports and in calls

between Committee and DOJ officials, the Committee has repeatedly requested that DOJ

specifically identify the complete set of bases for its redactions. The Committee still has not

received this information as to any of the FBI-302 reports it has reviewed. While the Committee

is generally aware that there were redactions for personally identifiable information, until the

discussion during yesterday’s hearing and in DOJ’s Supplemental Submission, the Committee

was unaware, for example, that the bases for redactions included either “Executive Branch

confidentiality interests,” DOJ Supp. Sub. ¶ 4, or “presidential communications,” Hr’g Tr. 48:19-

20 (Oct. 8, 2019). Without being provided a line-by-line description of the bases for DOJ’s

redactions, the Committee has not been in a position to effectively challenge specific redactions.

Based on the list of reasons for redactions disclosed by DOJ for the first time yesterday, the




                                                 3
          Case 1:19-gj-00048-BAH Document 39 Filed 10/09/19 Page 4 of 4



Committee expects to challenge certain redactions, once it is provided with the information it

needs to do so.

                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             Douglas N. Letter (D.C. Bar No. 253492)
                                                 General Counsel
                                             Todd B. Tatelman (VA Bar No. 66008)
                                                 Deputy General Counsel
                                             Megan Barbero (MA Bar No. 668854)
                                                 Associate General Counsel
                                             Josephine Morse (D.C. Bar No. 1531317)
                                                 Associate General Counsel
                                             Adam A. Grogg (D.C. Bar No. 1552438)
                                                 Assistant General Counsel
                                             Jonathan B. Schwartz (D.C. Bar No. 342758)
                                                 Attorney
                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             Douglas.Letter@mail.house.gov

                                             Counsel for Committee on the Judiciary, United
                                             States House of Representatives

October 9, 2019




                                                4
